WARREN, P. J.,
concurring in part; dissenting in part.
I agree with the majority’s reasoning and decision, except as to its reversal of the forfeiture of defendant’s gun. Defendant did not object to the forfeiture. Under the facts, I would not exercise our discretion to review the unpreserved error. The majority is wrong that the court had no authority to order a forfeiture. The authority exists under ORS *92496.680(1), even though it should not have been exercised because the state did not prove that defendant’s gun was used to kill the game animal. Evidentiary deficiency does not make the judgment void. The majority does not explain, as required by Ailes v. Portland Meadows, Inc., 312 Or 376, 823 P2d 956 (1991), why we should review the unpreserved error. Defendant was in possession of illegally taken wildlife, and he had a gun, which he may have used. I do not see why the interests of justice require us to rush to the aid of defendant, who at least aided in poaching and did not object in the trial court to the sanction imposed for his crime.